El Juez Asociado Señor Wole
emitió la opinión del tribunal.
María Josefa Iparraguirre instó demanda en la Corte de Distrito de San Juan contra Salvador R. Nin y otros en cobro de $6,500. La naturaleza exacta del pleito es una de las cuestiones que está ante nos. La apelada solicita la deses-timación del recurso por varios motivos, mas no creemos necesario discutirlos.
Los demandados comparecieron y se opusieron a la deses-timación. Uno de los fundamentos de su oposición fue que de cosas dichas en la moción para desestimar se desprende que el procedimiento se inició en ejecución de hipoteca, posi-blemente bajo la Ley Hipotecaria, y que la demandante dejó de cumplir con los requisitos fijados por esta ley. Los ape-lantes admiten que si se le considerara como un pleito meramente en cobro de dinero, quizá la sentencia hubiera ,sido buena, pero alegan que la apelada, según hemos enten-dido, dice lo contrario en su moción para desestimar.
Igualmente sostienen los apelantes que se ha entablado un procedimiento de quiebra en la Corte Federal y que la reclamación de María Josefa Iparraguirre, de $6,000 (sic) figura entre las reclamaciones relacionadas y por ende que las cortes locales han perdido su jurisdicción sobre el asunto. No estamos seguros de que los apelantes estén en lo cierto al sostener esto, pero la apelada no ha presentado alegato en apoyo de lo contrario.
Además, los autos completos del caso no están ante este tribunal y no nos es posible desestimar el recurso por frívolo o por cualquiera otra de las razones aducidas en la moción.

Debe declararse sin lugar la moción para desestimar.